Name: Commission Regulation (EEC) No 1730/85 of 25 June 1985 amending Regulations (EEC) No 701/85, (EEC) No 925/85 and (EEC) No 926/85 opening standing invitations to tender for the export of common wheat held by the intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 166/12 Official Journal of the European Communities 26. 6 . 85 COMMISSION REGULATION (EEC) No 1730/85 of 25 June 1985 amending Regulations (EEC) No 701/85, (EEC) No 925/85 and (EEC) No 926/S5 opening standing invitations to tender for the export of common wheat held by the intervention agencies Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 (4) lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas the last partial invitation to tender should be postponed ; HAS ADOPTED THIS REGULATION : Article 1 Article 4 (3) of Regulations (EEC) No 701 /85 0, (EEC) No 925/85 (*) and (EEC) No 926/85 Q is amended as follows : '3 . The last partial invitation to tender shall expire on 10 July 1985.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 49 . «) OJ No L 202, 9 . 7. 1982, p. 23. 0 OJ No L 76, 19 . 3 . 1985, p . 9 . I6) OJ No L 100, 10 . 4. 1985, p. 9 . 0 OJ No L 100, 10 . 4. 1985, p . 11 .